16 F.3d 1078
UNITED STATES of America, Plaintiff-Appellee,v.Waldemar RATZLAF, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Loretta RATZLAF, Defendant-Appellant.
Nos. 91-10397, 91-10429.
United States Court of Appeals,Ninth Circuit.
March 2, 1994.

On Remand From The United States Supreme Court.
Before:  WALLACE, Chief Judge, and CHOY and POOLE, Circuit Judges.

ORDER

1
The judgment of this court, 976 F.2d 1280, is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in Ratzlaf v. United States, --- U.S. ----, 114 S.Ct. 655, 126 L.Ed.2d 615 (1994).